7 F.3d 223
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin HILL, a/k/a Melvin Taylor, a/k/a Marvin Grant,Plaintiff-Appellant,v.Eugene M. NUTH, Warden;  Sergeant Whitner;  W. Dorm,Lieutenant, Defendants-Appellees.Melvin HILL, a/k/a Melvin Taylor, a/k/a Marvin Grant,Plaintiff-Appellant,v.SAMSTRUNG, Hearing Officer;  Eugene M. Nuth, Warden,Defendants-Appellees.
Nos. 93-6606, 93-6607.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 17, 1993.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Senior District Judge.  (CA-92-3686-H, CA-92-3571-H)
Melvin Hill, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Richard M. Kastendieck, Audrey J. S. Carrion, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
In these consolidated appeals, Melvin Hill appeals the district court's orders granting judgment for Defendants and denying his motions for reconsideration.  Our review of the record and the district court's orders discloses that these appeals are without merit.  We affirm on the reasoning of the district court.  Hill v. Nuth, No. CA-923686-H (D. Md. Apr. 30 & May 11, 1993);  Hill v. Samstrung, No. CA-92-3571-H (D. Md. Apr. 30 & May 11, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED